Exhibit 10.1

Execution Copy

POLYMER GROUP, INC.

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT is entered into on October 31, 2006, between Polymer
Group, Inc., a Delaware corporation (the “Company”), and James L. Schaeffer
(“Executive”).

WHEREAS, the Company and Executive are parties to a certain employment agreement
dated as of March 24, 2006 (the “Employment Agreement”);

WHEREAS, the Company and Executive are parties to a certain change in control
severance compensation agreement dated as of March 24, 2006 (the “Change in
Control Agreement”);

WHEREAS, the Company and Executive wish to end the employment relationship.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.             END OF EMPLOYMENT.


(A)           THE COMPANY AND EXECUTIVE HEREBY AGREE THAT THE EMPLOYMENT OF
EXECUTIVE WITH THE COMPANY AND ITS SUBSIDIARIES SHALL END ON OCTOBER 31, 2006
(THE “TERMINATION DATE”).  EXECUTIVE ALSO AGREES THAT HIS SERVICE AS A MEMBER OF
THE BOARD OF DIRECTORS AND AS AN OFFICER OF THE COMPANY AND ITS SUBSIDIARIES
SHALL END ON OCTOBER 31, 2006.  EXECUTIVE SHALL TAKE SUCH ACTIONS REASONABLY
REQUESTED BY THE COMPANY IN FURTHERANCE OF THE FOREGOING TO EVIDENCE THE END OF
SUCH EMPLOYMENT AND SUCH SERVICE AS A DIRECTOR AND/OR OFFICER.


(B)           FOR PURPOSES OF THIS AGREEMENT, “SUBSIDIARIES” SHALL MEAN ANY
CORPORATION OR OTHER ENTITY OF WHICH THE SECURITIES OR OTHER OWNERSHIP INTERESTS
HAVING THE VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OR OTHER
GOVERNING BODY ARE, AT THE TIME OF DETERMINATION, OWNED BY THE COMPANY, DIRECTLY
OR THROUGH ONE OF MORE SUBSIDIARIES, INCLUDING WITHOUT LIMITATION THOSE ENTITIES
SET FORTH ON ANNEX I ATTACHED HERETO.


2.             COMPENSATION AND BENEFITS.


(A)           SALARY.  EXECUTIVE SHALL BE ENTITLED TO RECEIVE HIS BASE SALARY
THROUGH THE TERMINATION DATE.  AS PAYMENT OF SEVERANCE UNDER THIS AGREEMENT,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO HIS BASE SALARY UNTIL
DECEMBER 20, 2006 (THE “PAYMENT END DATE”).  EXECUTIVE SHALL NOT BE ENTITLED TO
RECEIVE ANY AMOUNTS OF BASE SALARY FOR ANY PERIOD AFTER THE PAYMENT END DATE. 
SUCH SEVERANCE PAYMENTS SHALL BE MADE BI-WEEKLY IN ACCORDANCE WITH THE COMPANY’S
CURRENT PAYROLL PRACTICES.  EXECUTIVE SHALL NOT BE ENTITLED TO ANY ADDITIONAL
PAYMENT FOR UNUSED VACATION DAYS OR PAID TIME OFF DAYS.


--------------------------------------------------------------------------------





(B)           EXPENSES.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL
REASONABLE BUSINESS EXPENSES INCURRED BY HIM PRIOR TO THE TERMINATION DATE WHICH
WERE INCURRED IN THE COURSE OF PERFORMING HIS DUTIES AND RESPONSIBILITIES WHICH
ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH
RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO THE
COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.


(C)           BONUS.  EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE ANY AMOUNTS
THAT MAY HAVE BEEN DUE TO HIM UNDER THE EMPLOYMENT AGREEMENT OR PURSUANT TO ANY
COMPANY BONUS PLAN IN RESPECT OF A BONUS FOR THE CURRENT FISCAL YEAR.


(D)           VESTED RESTRICTED STOCK AND VESTED STOCK OPTIONS.  AS ADDITIONAL
PAYMENT OF SEVERANCE PAYMENTS UNDER THIS AGREEMENT, EXECUTIVE SHALL BE ENTITLED
TO THE VESTED PORTION OF HIS RESTRICTED STOCK GRANTS, TOTALING 46,618 SHARES
(PRIOR TO THE REDUCTION FOR THE SHARES WITHHELD BY THE COMPANY IN PAYMENT OF
TAXES ON BEHALF OF EXECUTIVE TOTALING 15,836 SHARES, FOR A CURRENT TOTAL HOLDING
OF 30,782 SHARES), SUBJECT TO THE TERMS AND CONDITIONS OF THE 2005 RESTRICTED
STOCK PLAN, AND TO THE VESTED PORTION OF THE STOCK OPTIONS GRANTS TOTALING
48,750 STOCK OPTIONS, SUBJECT TO THE TERMS AND CONDITIONS OF THE 2003 STOCK
OPTION PLAN; PROVIDED THAT THE PROVISIONS OF SECTION 2(C)(II) OF THE RESTRICTED
STOCK GRANT CONCERNING SERVICE AND PERFORMANCE VESTED SHARES AND SECTION 2(B) OF
THE RESTRICTED STOCK GRANT CONCERNING IMMEDIATELY VESTED SHARES, AND THE
PROVISIONS OF SECTION 6(D)(III) OF THE 2003 STOCK OPTION PLAN, IN EACH CASE
COVERING FORFEITURES ON CERTAIN TERMINATIONS, SHALL NOT APPLY TO THE SHARES AND
OPTIONS REFERRED TO IN THIS SENTENCE; PROVIDED FURTHER, THAT EXECUTIVE SHALL BE
FREE TO SELL HIS SHARES OF RESTRICTED STOCK COMMENCING ON DECEMBER 21, 2006. 
ALL OTHER GRANTS OF RESTRICTED STOCK AND STOCK OPTIONS ARE HEREBY FORFEITED AND
CANCELLED.  ALL SHARES OF RESTRICTED STOCK PREVIOUSLY WITHHELD BY THE COMPANY IN
SATISFACTION OF AMOUNTS DUE FOR TAXES RESULTING FROM THE GRANT OF SHARES OF
RESTRICTED STOCK SHALL REMAIN WITH THE COMPANY.


(E)           WITHHOLDING.  ALL AMOUNTS PAYABLE TO EXECUTIVE AS COMPENSATION
HEREUNDER SHALL BE SUBJECT TO ALL REQUIRED AND CUSTOMARY WITHHOLDING BY THE
COMPANY.


(F)            INSURANCE.  UNTIL SEPTEMBER 21, 2007, THE COMPANY SHALL, AT ITS
EXPENSE, PAY BOTH THE EMPLOYER AND EMPLOYEE PORTION OF THE PREMIUMS FOR GROUP
MEDICAL, DENTAL AND VISION INSURANCE AT THE LEVEL AND WITH THE COVERAGE IN
EFFECT FOR EXECUTIVE AND HIS DEPENDANTS AND BENEFICIARIES IMMEDIATELY PRIOR TO
THE TERMINATION DATE.  EXECUTIVE SHALL ONLY BE RESPONSIBLE FOR THE DEDUCTIBLE OR
CO-PAY OBLIGATIONS UNDER SUCH INSURANCE PROGRAMS.  THE COMPANY SHALL PAY THE
CONVERSION PREMIUM UNDER THE GROUP LIFE INSURANCE PLAN TO CONVERT THE EXISTING
GROUP LIFE INSURANCE COVERAGE OF EXECUTIVE INTO AN INDIVIDUAL POLICY WITH THE
SAME LEVEL OF COVERAGE AS IN EFFECT IMMEDIATELY PRIOR TO THE TERMINATION DATE,
WITH AN INITIAL TERM THROUGH SEPTEMBER 21, 2007.  THE COMPANY SHALL ALSO PAY TO
EXECUTIVE FOR EACH MONTH DURING THE PERIOD BEGINNING ON THE TERMINATION DATE AND
ENDING ON SEPTEMBER 21, 2007, AN AMOUNT EQUAL TO THE AMOUNT THE COMPANY WAS
PAYING ON BEHALF OF EXECUTIVE TO PROVIDE COVERAGE UNDER THE COMPANY’S LONG-TERM
DISABILITY PLAN.  EXECUTIVE SHALL ALSO BE ENTITLED TO RECEIVE THE CONTINUATION
OF HIS GROUP MEDICAL, DENTAL AND VISION INSURANCE COVERAGE AS PROVIDED UNDER THE
PROVISIONS OF THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT (“COBRA”)
BEGINNING ON MARCH 21, 2007, AND CONTINUING UNTIL SEPTEMBER 21, 2008.  FOR THE
PERIOD BETWEEN MARCH 21, 2007 AND

2


--------------------------------------------------------------------------------





SEPTEMBER 21, 2007, THE COMPANY SHALL PAY THE EMPLOYER AND EMPLOYEE PORTIONS OF
THE COVERAGE UNDER COBRA, OTHER THAN ANY CO-PAY OR DEDUCTIBLE PAYMENTS REQUIRED
UNDER SUCH INSURANCE.  THE COMPANY’S OBLIGATION HEREUNDER WITH RESPECT TO THE
FOREGOING BENEFITS SHALL BE LIMITED TO THE EXTENT THAT THE EXECUTIVE OBTAINS ANY
SUCH BENEFITS PURSUANT TO A SUBSEQUENT EMPLOYER’S BENEFIT PLANS, IN WHICH CASE
THE COMPANY MAY REDUCE THE COVERAGE OF ANY BENEFITS IT IS REQUIRED TO PROVIDE
THE EXECUTIVE HEREUNDER SO LONG AS THE AGGREGATE COVERAGE AND BENEFITS OF THE
COMBINED BENEFIT PLANS IS NO LESS FAVORABLE TO THE EXECUTIVE THAN THE COVERAGES
AND BENEFITS REQUIRED TO BE PROVIDED HEREUNDER.  THIS SUBSECTION (F) SHALL NOT
BE INTERPRETED SO AS TO LIMIT ANY BENEFITS TO WHICH THE EXECUTIVE, HIS
DEPENDANTS OR BENEFICIARIES MAY OTHERWISE BE ENTITLED UNDER ANY OF THE COMPANY’S
EMPLOYEE BENEFIT PLANS, PROGRAMS OR PRACTICES FOLLOWING THE TERMINATION OF
EMPLOYMENT OF THE EXECUTIVE, INCLUDING WITHOUT LIMITATION, ANY APPLICABLE
RETIREE MEDICAL AND LIFE INSURANCE BENEFITS.  THE COMPANY MAY OFFSET ANY AMOUNTS
EXECUTIVE OWES IT OR ITS SUBSIDIARIES AGAINST ANY AMOUNTS IT OR ITS SUBSIDIARIES
OWES EXECUTIVE HEREUNDER.


(G)           RETURN OF CAR.  EXECUTIVE HAS RETURNED HIS COMPANY CAR TO THE
COMPANY, TOGETHER WITH ALL KEYS, OWNER’S MANUALS AND OTHER DOCUMENTS RELATING TO
OWNERSHIP OR MAINTENANCE.


3.             CONFIDENTIAL INFORMATION.


(A)           OBLIGATION TO MAINTAIN CONFIDENTIALITY.  EXECUTIVE ACKNOWLEDGES
THAT THE CONTINUED SUCCESS OF THE COMPANY AND ITS SUBSIDIARIES, DEPENDS UPON THE
USE AND PROTECTION OF A LARGE BODY OF CONFIDENTIAL AND PROPRIETARY INFORMATION. 
ALL OF SUCH CONFIDENTIAL AND PROPRIETARY INFORMATION EXISTING PRIOR HERETO, NOW
EXISTING OR TO BE DEVELOPED IN THE FUTURE WILL BE REFERRED TO IN THIS AGREEMENT
AS “CONFIDENTIAL INFORMATION.”  CONFIDENTIAL INFORMATION WILL BE INTERPRETED AS
BROADLY AS POSSIBLE TO INCLUDE ALL INFORMATION OF ANY SORT (WHETHER MERELY
REMEMBERED OR EMBODIED IN A TANGIBLE OR INTANGIBLE FORM) THAT IS (I) RELATED TO
THE COMPANY’S OR ITS SUBSIDIARIES’ CURRENT OR POTENTIAL BUSINESS AND (II) IS NOT
GENERALLY OR PUBLICLY KNOWN.  CONFIDENTIAL INFORMATION INCLUDES, WITHOUT
SPECIFIC LIMITATION, THE INFORMATION, OBSERVATIONS AND DATA OBTAINED BY HIM
DURING THE COURSE OF HIS EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES
CONCERNING THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES,
INFORMATION CONCERNING ACQUISITION OPPORTUNITIES IN OR REASONABLY RELATED TO THE
COMPANY’S OR ITS SUBSIDIARIES’ BUSINESS OR INDUSTRY OF WHICH EXECUTIVE BECOMES
AWARE DURING SUCH EMPLOYMENT, THE PERSONS OR ENTITIES THAT ARE CURRENT, FORMER
OR PROSPECTIVE SUPPLIERS OR CUSTOMERS OF ANY ONE OR MORE OF THEM DURING
EXECUTIVE’S EMPLOYMENT, AS WELL AS DEVELOPMENT, TRANSITION AND TRANSFORMATION
PLANS, METHODOLOGIES AND METHODS OF DOING BUSINESS, STRATEGIC, MARKETING AND
EXPANSION PLANS, INCLUDING PLANS REGARDING PLANNED AND POTENTIAL SALES,
FINANCIAL AND BUSINESS PLANS, EMPLOYEE LISTS AND TELEPHONE NUMBERS, LOCATIONS OF
SALES REPRESENTATIVES, NEW AND EXISTING PROGRAMS AND SERVICES, PRICES AND TERMS,
CUSTOMER SERVICE, INTEGRATION PROCESSES, REQUIREMENTS AND COSTS OF PROVIDING
SERVICE, SUPPORT AND EQUIPMENT.  THEREFORE, EXECUTIVE AGREES THAT HE SHALL NOT
DISCLOSE TO ANY UNAUTHORIZED PERSON OR USE FOR HIS OWN ACCOUNT ANY OF SUCH
CONFIDENTIAL INFORMATION, UNLESS AND TO THE EXTENT THAT ANY CONFIDENTIAL
INFORMATION (I) BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC
OTHER THAN AS A RESULT OF EXECUTIVE’S ACTS OR OMISSIONS TO ACT OR (II) IS
REQUIRED TO BE DISCLOSED PURSUANT TO ANY APPLICABLE LAW OR COURT ORDER. 
EXECUTIVE AGREES TO DELIVER TO THE COMPANY ALL MEMORANDA, NOTES, PLANS, RECORDS,
REPORTS AND OTHER DOCUMENTS (AND COPIES THEREOF) RELATING TO

3


--------------------------------------------------------------------------------





THE BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION,
ALL CONFIDENTIAL INFORMATION) THAT HE MAY THEN POSSESS OR HAVE UNDER HIS
CONTROL.


(B)           OWNERSHIP OF INTELLECTUAL PROPERTY.  EXECUTIVE AGREES TO MAKE
PROMPT AND FULL DISCLOSURE TO THE COMPANY OR ITS SUBSIDIARIES, AS THE CASE MAY
BE, OF ALL IDEAS, DISCOVERIES, TRADE SECRETS, INVENTIONS, INNOVATIONS,
IMPROVEMENTS, DEVELOPMENTS, METHODS OF DOING BUSINESS, PROCESSES, PROGRAMS,
DESIGNS, ANALYSES, DRAWINGS, REPORTS, DATA, SOFTWARE, FIRMWARE, LOGOS AND ALL
SIMILAR OR RELATED INFORMATION  (WHETHER OR NOT PATENTABLE AND WHETHER OR NOT
REDUCED TO PRACTICE) THAT RELATE TO THE COMPANY’S OR ITS SUBSIDIARIES’ ACTUAL OR
ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT, OR EXISTING OR FUTURE PRODUCTS
OR SERVICES AND THAT ARE CONCEIVED, DEVELOPED, ACQUIRED, CONTRIBUTED TO, MADE,
OR REDUCED TO PRACTICE BY EXECUTIVE (EITHER SOLELY OR JOINTLY WITH OTHERS) WHILE
EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES AND FOR A PERIOD THEREAFTER ENDING
ON SEPTEMBER 21, 2007 (COLLECTIVELY, “WORK PRODUCT”).  ANY COPYRIGHTABLE WORK
FALLING WITHIN THE DEFINITION OF WORK PRODUCT SHALL BE DEEMED A “WORK MADE FOR
HIRE” UNDER THE COPYRIGHT LAWS OF THE UNITED STATES, AND OWNERSHIP OF ALL RIGHTS
THEREIN SHALL VEST IN THE COMPANY OR ITS SUBSIDIARY.  TO THE EXTENT THAT ANY
WORK PRODUCT IS NOT DEEMED TO BE A “WORK MADE FOR HIRE,” EXECUTIVE HEREBY
ASSIGNS AND AGREES TO ASSIGN TO THE COMPANY OR SUCH SUBSIDIARY ALL RIGHT, TITLE
AND INTEREST, INCLUDING WITHOUT LIMITATION, THE INTELLECTUAL PROPERTY RIGHTS
THAT EXECUTIVE MAY HAVE IN AND TO SUCH WORK PRODUCT.  EXECUTIVE SHALL PROMPTLY
PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE BOARD TO ESTABLISH AND CONFIRM
THE COMPANY’S OR SUCH SUBSIDIARY’S OWNERSHIP (INCLUDING, WITHOUT LIMITATION,
PROVIDING TESTIMONY AND EXECUTING ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY, AND
OTHER INSTRUMENTS).


(C)           THIRD PARTY INFORMATION. EXECUTIVE UNDERSTANDS THAT THE COMPANY
AND ITS SUBSIDIARIES HAVE RECEIVED FROM THIRD PARTIES CONFIDENTIAL OR
PROPRIETARY INFORMATION (“THIRD PARTY INFORMATION”) SUBJECT TO A DUTY ON THE
COMPANY’S AND ITS SUBSIDIARIES’ PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED PURPOSES.  WITHOUT IN ANY WAY
LIMITING THE PROVISIONS OF SECTION 3(A) ABOVE, EXECUTIVE WILL HOLD THIRD PARTY
INFORMATION IN THE STRICTEST CONFIDENCE AND WILL NOT DISCLOSE TO ANYONE (OTHER
THAN PERSONNEL OF THE COMPANY OR ITS SUBSIDIARIES WHO NEED TO KNOW SUCH
INFORMATION IN CONNECTION WITH THEIR WORK FOR THE COMPANY OR SUCH SUBSIDIARIES)
OR USE, SUCH THIRD PARTY INFORMATION UNLESS EXPRESSLY AUTHORIZED BY A MEMBER OF
THE BOARD IN WRITING.


4.             NON-COMPETE, NON-SOLICITATION.


(A)           IN FURTHER CONSIDERATION OF THE COMPENSATION TO BE PAID TO
EXECUTIVE HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT DURING THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES HE BECAME FAMILIAR WITH THE
COMPANY’S TRADE SECRETS AND WITH OTHER CONFIDENTIAL INFORMATION CONCERNING THE
COMPANY AND ITS PREDECESSORS AND ITS SUBSIDIARIES AND THAT HIS SERVICES SHALL BE
OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY AND ITS SUBSIDIARIES,
AND THEREFORE, EXECUTIVE AGREES THAT, FROM THE DATE OF THIS AGREEMENT UNTIL
SEPTEMBER 21, 2007 (THE “NONCOMPETE PERIOD”), HE SHALL NOT DIRECTLY OR
INDIRECTLY OWN ANY INTEREST IN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH,
RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN ANY BUSINESS COMPETING WITH THE
BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES, AS SUCH BUSINESSES EXIST OR WERE
IN PROCESS DURING HIS EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES, WITHIN ANY
GEOGRAPHICAL AREA IN WHICH THE COMPANY OR ITS SUBSIDIARIES ENGAGE OR

4


--------------------------------------------------------------------------------





PLAN TO ENGAGE IN SUCH BUSINESSES.  NOTHING HEREIN SHALL PROHIBIT EXECUTIVE FROM
BEING A PASSIVE OWNER OF NOT MORE THAN 2% OF THE OUTSTANDING STOCK OF ANY CLASS
OF A CORPORATION WHICH IS PUBLICLY TRADED, SO LONG AS EXECUTIVE HAS NO ACTIVE
PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.  IN THE EVENT EXECUTIVE IS
APPROACHED BY A THIRD PARTY THAT IS NOT A COMPETITOR OF THE COMPANY AND ASKED TO
ADVISE SUCH THIRD PARTY WITH RESPECT TO A POTENTIAL ACQUISITION OF THE COMPANY,
EXECUTIVE MAY REQUEST THE CONSENT OF THE COMPANY TO ACT IN SUCH CAPACITY AND THE
COMPANY WILL CONSIDER SUCH REQUEST IN GOOD FAITH.


(B)           DURING THE NONCOMPETE PERIOD, EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE COMPANY OR
SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE
COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS
AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME DURING HIS EMPLOYMENT
BY THE COMPANY AND ITS SUBSIDIARIES OR (III) INDUCE OR ATTEMPT TO INDUCE ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF
THE COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS WITH THE COMPANY OR SUCH
SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH
CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE COMPANY OR ANY
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, MAKING ANY NEGATIVE OR DISPARAGING
STATEMENTS OR COMMUNICATIONS REGARDING THE COMPANY OR ITS SUBSIDIARIES).


(C)           IF, AT THE TIME OF ENFORCEMENT OF THIS PARAGRAPH 4, A COURT SHALL
HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS STATED HEREIN ARE
UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE
MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE
SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND THAT THE COURT SHALL BE
ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM PERIOD,
SCOPE AND AREA PERMITTED BY LAW.  EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS
CONTAINED IN THIS PARAGRAPH 4 ARE REASONABLE AND THAT HE HAS REVIEWED THE
PROVISIONS OF THIS AGREEMENT WITH HIS LEGAL COUNSEL.


(D)           IN THE EVENT OF THE BREACH OR A THREATENED BREACH BY EXECUTIVE OF
ANY OF THE PROVISIONS OF THIS PARAGRAPH 4, THE COMPANY WOULD SUFFER IRREPARABLE
HARM, AND IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES EXISTING IN
ITS FAVOR, THE COMPANY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT OF COMPETENT JURISDICTION IN
ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS HEREOF (WITHOUT
POSTING A BOND OR OTHER SECURITY).  IN ADDITION, IN THE EVENT OF AN ALLEGED
BREACH OR VIOLATION BY EXECUTIVE OF THIS PARAGRAPH 4, THE NONCOMPETE PERIOD
SHALL BE TOLLED UNTIL SUCH BREACH OR VIOLATION HAS BEEN DULY CURED.  EXECUTIVE
ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN PARAGRAPH 4 ARE REASONABLE AND
THAT HE HAS REVIEWED THE PROVISIONS OF THIS AGREEMENT WITH HIS LEGAL COUNSEL.


5.             RELEASE.  EXECUTIVE SHALL EXECUTE THE GENERAL RELEASE DATED AS OF
THE DATE HEREOF (THE “RELEASE”) ATTACHED AS EXHIBIT A HERETO.  WITHOUT OTHERWISE
LIMITING THE COMPANY’S RIGHTS AND SUBJECT TO AND IN FURTHER CONSIDERATION OF
EXECUTIVE’S OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT, THE COMPANY AGREES
THAT IT WILL NOT, EXCEPT TO THE EXTENT REQUIRED BY LAW, REQUIRE EXECUTIVE TO
REPAY OR OTHERWISE SEEK RECOVERY FROM EXECUTIVE OF ANY SALARY OR BONUS AMOUNTS
PAID TO, OR VESTED RESTRICTED STOCK OR VESTED STOCK OPTIONS GRANTED TO,
EXECUTIVE BY THE COMPANY DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.

5


--------------------------------------------------------------------------------





6.             EXECUTIVE’S REPRESENTATIONS.  EXECUTIVE HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY THAT (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY EXECUTIVE DO NOT AND SHALL NOT CONFLICT WITH, BREACH, VIOLATE OR
CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR
DECREE TO WHICH EXECUTIVE IS A PARTY OR BY WHICH HE IS BOUND, (II) EXECUTIVE IS
NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT, NONCOMPETE AGREEMENT OR
CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON OR ENTITY AND (III) UPON THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY, THIS AGREEMENT SHALL BE
THE VALID AND BINDING OBLIGATION OF EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS.  EXECUTIVE HEREBY ACKNOWLEDGES AND REPRESENTS THAT HE HAS CONSULTED
WITH INDEPENDENT LEGAL COUNSEL REGARDING HIS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THAT HE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED
HEREIN.


7.             NOTICES.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE EITHER PERSONALLY DELIVERED, SENT BY REPUTABLE OVERNIGHT
COURIER SERVICE OR MAILED BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, TO THE
RECIPIENT AT THE ADDRESS BELOW INDICATED:

Notices to Executive:

James L. Schaeffer
2331 Mount Isle Harbor Drive
Charlotte, N.C.  28214

With a copy to:

William H. Sturges
Partner
Shumaker, Loop & Kendrick, LLP
128 South Tryon Street
Suite 1800
Charlotte, NC  28202

Notices to the Company:

Polymer Group, Inc.
9335 Harris Corners Parkway, Suite 300
Charlotte, NC  28269
Attn:  General Counsel

With a copy to:

H. Kurt von Moltke, P.C.
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL  60601

6


--------------------------------------------------------------------------------




or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.


8.             SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ACTION IN ANY OTHER JURISDICTION,
BUT THIS AGREEMENT SHALL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH
JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER
BEEN CONTAINED HEREIN.


9.             COMPLETE AGREEMENT.  THIS AGREEMENT, THOSE DOCUMENTS EXPRESSLY
REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH, INCLUDING THE
RELEASE REFERRED TO IN SECTION 5, EMBODY THE COMPLETE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


10.           TERMINATION OF EMPLOYMENT AGREEMENT; TERMINATION OF CHANGE IN
CONTROL AGREEMENT.  THE COMPANY AND EXECUTIVE HEREBY AGREE TO TERMINATE, IN
THEIR ENTIRETY, THE EMPLOYMENT AGREEMENT AND THE CHANGE IN CONTROL AGREEMENT,
WITHOUT ANY OBLIGATION ON THE PART OF THE COMPANY OR EXECUTIVE UNDER EITHER SUCH
AGREEMENT FOR ANY EVENT OR TRANSACTION OCCURRING PRIOR TO OR FOLLOWING THE
TERMINATION OF SUCH AGREEMENT.


11.           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY
PARTY.


12.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


13.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS INTENDED TO BIND AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE, THE COMPANY AND THEIR
RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, EXCEPT THAT EXECUTIVE MAY NOT ASSIGN
HIS RIGHTS OR DELEGATE HIS DUTIES OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.


14.           CHOICE OF LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE
EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF
NORTH CAROLINA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NORTH CAROLINA.


15.           AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY (AS
APPROVED BY THE

7


--------------------------------------------------------------------------------





BOARD) AND EXECUTIVE, AND NO COURSE OF CONDUCT OR COURSE OF DEALING OR FAILURE
OR DELAY BY ANY PARTY HERETO IN ENFORCING OR EXERCISING ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL AFFECT THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF
THIS AGREEMENT OR BE DEEMED TO BE AN IMPLIED WAIVER OF ANY PROVISION OF THIS
AGREEMENT.


16.           INDEMNIFICATION AND REIMBURSEMENT OF PAYMENTS ON BEHALF OF
EXECUTIVE.  THE COMPANY AND ITS RESPECTIVE SUBSIDIARIES SHALL BE ENTITLED TO
DEDUCT OR WITHHOLD FROM ANY AMOUNTS OWING FROM THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO EXECUTIVE ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING
TAXES, EXCISE TAX, OR EMPLOYMENT TAXES (“TAXES”) IMPOSED WITH RESPECT TO
EXECUTIVE’S COMPENSATION OR OTHER PAYMENTS FROM THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR EXECUTIVE’S OWNERSHIP INTEREST IN THE COMPANY (INCLUDING,
WITHOUT LIMITATION, WAGES, BONUSES, DIVIDENDS, THE RECEIPT OR EXERCISE OF EQUITY
OPTIONS AND/OR THE RECEIPT OR VESTING OF RESTRICTED EQUITY).  IN THE EVENT THE
COMPANY OR ANY OF ITS SUBSIDIARIES DOES NOT MAKE SUCH DEDUCTIONS OR
WITHHOLDINGS, EXECUTIVE SHALL INDEMNIFY THE COMPANY AND ITS SUBSIDIARIES FOR ANY
AMOUNTS PAID WITH RESPECT TO ANY SUCH TAXES.


17.           WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.


18.           EXECUTIVE’S COOPERATION.  EXECUTIVE SHALL COOPERATE WITH THE
COMPANY AND ITS SUBSIDIARIES IN ANY INTERNAL INVESTIGATION OR ADMINISTRATIVE,
REGULATORY OR JUDICIAL PROCEEDING AS REASONABLY REQUESTED BY THE COMPANY
(INCLUDING, WITHOUT LIMITATION, EXECUTIVE BEING AVAILABLE TO THE COMPANY UPON
REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS, APPEARING AT THE
COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT REQUIRING SERVICE OF A SUBPOENA OR
OTHER LEGAL PROCESS, VOLUNTEERING TO THE COMPANY ALL PERTINENT INFORMATION AND
TURNING OVER TO THE COMPANY ALL RELEVANT DOCUMENTS WHICH ARE OR MAY COME INTO
EXECUTIVE’S POSSESSION, ALL AT TIMES AND ON SCHEDULES THAT ARE REASONABLY
CONSISTENT WITH EXECUTIVE’S OTHER PERMITTED ACTIVITIES AND COMMITMENTS). IN THE
EVENT THE COMPANY REQUIRES EXECUTIVE’S COOPERATION IN ACCORDANCE WITH THIS
PARAGRAPH, THE COMPANY SHALL REIMBURSE EXECUTIVE SOLELY FOR REASONABLE TRAVEL
EXPENSES (INCLUDING LODGING AND MEALS, UPON SUBMISSION OF RECEIPTS); PROVIDED,
THAT IN THE EVENT EXECUTIVE IS REQUIRED TO SPEND MORE THAN 20 HOURS IN ANY
ONE-YEAR PERIOD ASSISTING THE COMPANY UNDER THIS PARAGRAPH ON ANY INVESTIGATION
OR ADMINISTRATIVE, REGULATORY OR JUDICIAL PROCEEDING THAT INVOLVES OR ARISES OUT
OF MATTERS OR ACTIONS THAT ARE SUBSTANTIALLY UNRELATED TO ANY CONDUCT OF
EXECUTIVE DURING HIS EMPLOYMENT WITH THE COMPANY, AS OPPOSED TO THE MERE FACT
THAT HE WAS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY DURING SUCH TIME PERIOD,
THE COMPANY SHALL REIMBURSE EXECUTIVE FOR HIS TIME IN EXCESS OF 20 HOURS AT THE
RATE OF $350.00 PER HOUR.


19.           ARBITRATION.  EXCEPT WITH RESPECT TO DISPUTES OR CLAIMS UNDER
PARAGRAPHS 3 AND 4 HEREOF (WHICH MAY BE PURSUED IN ANY COURT OF COMPETENT
JURISDICTION AS SPECIFIED BELOW AND WITH RESPECT TO WHICH EACH PARTY SHALL BEAR
THE COST OF ITS OWN ATTORNEY’S FEES AND EXPENSES EXCEPT AS OTHERWISE REQUIRED BY
APPLICABLE LAW), EACH PARTY HERETO AGREES THAT THE ARBITRATION PROCEDURE SET
FORTH IN EXHIBIT B HERETO SHALL BE THE SOLE AND EXCLUSIVE METHOD FOR RESOLVING
ANY

8


--------------------------------------------------------------------------------





CLAIM OR DISPUTE (“CLAIM”) ARISING OUT OF OR RELATING TO THE RIGHTS AND
OBLIGATIONS ACKNOWLEDGED AND AGREED TO IN THIS AGREEMENT AND THE EMPLOYMENT OF
EXECUTIVE BY THE COMPANY AND ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION,
DISPUTES AND CLAIMS REGARDING EMPLOYMENT DISCRIMINATION, SEXUAL HARASSMENT,
TERMINATION AND DISCHARGE), WHETHER SUCH CLAIM AROSE OR THE FACTS ON WHICH SUCH
CLAIM IS BASED OCCURRED PRIOR TO OR AFTER THE EXECUTION AND DELIVERY OF ADOPTION
OF THIS AGREEMENT.  THE PARTIES AGREE THAT THE RESULT OF ANY ARBITRATION
HEREUNDER SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL OF THE PARTIES.  NOTHING
IN THIS PARAGRAPH SHALL PROHIBIT A PARTY HERETO FROM INSTITUTING LITIGATION TO
ENFORCE ANY FINAL DETERMINATION (AS DEFINED IN EXHIBIT B HERETO).  EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY UNITED STATES
DISTRICT COURT OR NORTH CAROLINA STATE COURT OF COMPETENT JURISDICTION SITTING
IN MECKLENBURG COUNTY, NORTH CAROLINA, AND AGREES THAT SUCH COURT SHALL BE THE
EXCLUSIVE FORUM WITH RESPECT TO DISPUTES AND CLAIMS UNDER PARAGRAPHS 3 AND 4 AND
FOR THE ENFORCEMENT OF ANY FINAL DETERMINATION, AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES (I) ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH COURT OR (II) ANY ARGUMENT, CLAIM, DEFENSE OR
ALLEGATION THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS BY REGISTERED MAIL OR PERSONAL SERVICE AND WAIVES ANY
OBJECTION ON THE GROUNDS OF PERSONAL JURISDICTION, VENUE OR INCONVENIENCE OF THE
FORUM.


20.           SECTION AND HEADINGS.  THE DIVISION OF THIS AGREEMENT INTO
SECTIONS AND THE INSERTION OF HEADINGS ARE FOR THE CONVENIENCE OF REFERENCE ONLY
AND SHALL NOT AFFECT THE CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.  THE
TERMS “THIS AGREEMENT”, “HEREOF”, “HEREUNDER” AND SIMILAR EXPRESSIONS REFER TO
THIS AGREEMENT AND NOT TO ANY PARTICULAR SECTION OR OTHER PORTION HEREOF. 
UNLESS SOMETHING IN THE SUBJECT MATTER OR CONTEXT IS INCONSISTENT THEREWITH,
REFERENCES TO SECTIONS AND CLAUSES ARE TO SECTIONS AND CLAUSES OF THIS
AGREEMENT.


21.           NUMBER.  IN THIS AGREEMENT, WORDS IMPORTING THE SINGULAR NUMBER
ONLY SHALL INCLUDE THE PLURAL AND VICE VERSA, AND WORDS IMPORTING THE MASCULINE
GENDER SHALL INCLUDE THE FEMININE AND NEUTER GENDERS AND VICE VERSA, AND WORDS
IMPORTING PERSONS SHALL INCLUDE INDIVIDUALS, PARTNERSHIPS, ASSOCIATIONS, TRUSTS,
UNINCORPORATED ORGANIZATIONS AND CORPORATIONS.


22.           INDEPENDENT ADVICE.  THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE AND
AGREE THAT THEY HAVE EACH OBTAINED INDEPENDENT LEGAL ADVICE IN CONNECTION WITH
THIS AGREEMENT AND THEY FURTHER ACKNOWLEDGE AND AGREE THAT THEY HAVE READ,
UNDERSTAND AND AGREE WITH ALL OF THE TERMS HEREOF AND THAT THEY ARE EXECUTING
THIS AGREEMENT VOLUNTARILY AND IN GOOD FAITH.


23.           COPY OF AGREEMENT.  THE EXECUTIVE HEREBY ACKNOWLEDGES RECEIPT OF A
COPY OF THIS AGREEMENT DULY SIGNED BY THE COMPANY.


24.           CURRENCY.  ALL DOLLAR AMOUNTS SET FORTH OR REFERRED TO IN THIS
AGREEMENT REFER TO U.S. CURRENCY.


25.           EFFECTIVENESS.  ONCE THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY EACH PARTY HERETO, ALL OF THE PROVISIONS SHALL BECOME EFFECTIVE.

    *    *    *    *

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

Polymer Group, Inc.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

James L. Schaeffer

 

10


--------------------------------------------------------------------------------


Exhibit A

GENERAL RELEASE

I, James L. Schaeffer, in  consideration of and subject to the performance by
Polymer Group, Inc., a Delaware corporation (together with its subsidiaries, the
“Company”), of its obligations under the Severance Agreement, entered into on
October 31, 2006, (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its affiliates and the Company’s direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.

1.                                       I understand that any payments or
benefits paid or granted to me under paragraph 2 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive the payments and benefits specified in paragraph 2 of the Agreement
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter or breach this General Release.  Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.  I also acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date hereof) by virtue of any employment by the Company.

2.                                       Except as provided in paragraph 4
below, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, existing or hereafter arising, based in whole or in part upon
any act or omission, transaction, agreement, event or other occurrence taking
place from the beginning of time through the date this General Release becomes
effective and enforceable and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, which arise out of,
are connected with, or occurred during my employment with, or my separation or
termination from, the Company (including, but not limited to, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; the South Carolina Human Affairs Law, S.C. Code
sections 1-13-10 et seq.; S.C. Code sections 41-10-10 et seq., the retaliatory
employment discrimination provision of North Carolina law

ExA-1


--------------------------------------------------------------------------------




or under any other federal, state or local civil or human rights law, or under
any other local, state, or federal law, regulation or ordinance; or under any
public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”).

3.                                       I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.

4.                                       I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967, as amended, which arise after the date
I execute this General Release. I acknowledge and agree that my separation from
employment with the Company in compliance with the terms of the Agreement shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967, as amended).

5.                                       In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 as of the
execution of this General Release.

6.                                       I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

7.                                       I agree that I will forfeit all amounts
payable by the Company pursuant to the Agreement if I challenge the validity of
this General Release. I also agree that if I violate this General Release by
suing the Company or the other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Agreement.

ExA-2


--------------------------------------------------------------------------------




8.                                       I agree that this General Release is
confidential and agree not to disclose any information regarding the terms of
this General Release, except to my immediate family and any tax, legal or other
counsel I have consulted regarding the meaning or effect hereof or as required
by law, and I will instruct each of the foregoing not to disclose the same to
anyone.

9.                                       Any non-disclosure provision in this
General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the National
Association of Securities Dealers, Inc. (NASD), any other self-regulatory
organization or governmental entity.

10.                                 I agree to reasonably cooperate with the
Company in any internal investigation or administrative, regulatory, or judicial
proceeding. I understand and agree that my cooperation may include, but not be
limited to, making myself available to the Company upon reasonable notice for
interviews and factual investigations; appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process;
volunteering to the Company pertinent information; and turning over to the
Company all relevant documents which are or may come into my possession all at
times and on schedules that are reasonably consistent with my other permitted
activities and commitments. I understand that in the event the Company asks for
my cooperation in accordance with this provision, the Company will reimburse me
solely for reasonable travel expenses, including lodging and meals, upon my
submission of receipts; provided, that in the event I am required to spend more
than 20 hours in any one-year period assisting the Company under this paragraph
on any investigation or administrative, regulatory or judicial proceeding that
involves or arises out of matters or actions that are substantially unrelated to
any conduct of mine during my employment with the Company, as opposed to the
mere fact that I was the Chief Executive Officer of the Company during such time
period, the Company shall reimburse me for my time in excess of 20 hours at the
rate of $350.00 per hour.

11.                                 I agree not to disparage the Company, its
past and present investors, officers, directors or employees or its affiliates
and to keep all confidential and proprietary information about the past or
present business affairs of the Company and its affiliates confidential unless a
prior written release from the Company is obtained.  I further agree that as of
the date hereof, I have returned to the Company any and all property, tangible
or intangible, relating to its business, which I possessed or had control over
at any time (including, but not limited to, company-provided credit cards,
building or office access cards, keys, computer equipment, manuals, files,
documents, records, software, customer data base and other data) and that I
shall not retain any copies, compilations, extracts, excerpts, summaries or
other notes of any such manuals, files, documents, records, software, customer
data base or other data.

12.                                 Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

ExA-3


--------------------------------------------------------------------------------




13.                                 Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a)                                  I HAVE READ IT CAREFULLY;

(b)                                 I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT
I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

(c)                                  I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(d)                                 I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

(e)                                  I HAVE BEEN GIVEN THE OPPORTUNITY FOR AT
LEAST 45 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS
FINAL FORM ON SEPTEMBER 22, 2006 TO CONSIDER IT AND THE CHANGES MADE SINCE THE
SEPTEMBER 22, 2006 VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART
THE REQUIRED 45-DAY PERIOD;

(f)                                    THE CHANGES TO THE AGREEMENT SINCE
SEPTEMBER 22, 2006 EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

(g)                                 I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER
THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

(h)                                 I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY
AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND

(i)                                     I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT

ExA-4


--------------------------------------------------------------------------------




IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

DATE:  OCTOBER 31,
2006                                                               
____________________________________

 

ExA-5


--------------------------------------------------------------------------------


Exhibit B

ARBITRATION PROCEDURE


1.             NOTICE OF CLAIM.  A PARTY ASSERTING A CLAIM (THE “CLAIMANT”)
SHALL DELIVER WRITTEN NOTICE TO EACH PARTY AGAINST WHOM THE CLAIM IS ASSERTED
(COLLECTIVELY, THE “OPPOSING PARTY”), WITH A COPY TO THE PERSONS REQUIRED TO
RECEIVE COPIES OF NOTICES UNDER THE AGREEMENT (THE “ADDITIONAL NOTICE PARTIES”),
SPECIFYING THE NATURE OF THE CLAIM AND REQUESTING A MEETING TO RESOLVE SAME. 
THE ADDITIONAL NOTICE PARTIES SHALL BE GIVEN REASONABLE NOTICE OF AND INVITED
AND PERMITTED TO ATTEND ANY SUCH MEETING.  IF NO RESOLUTION IS REACHED WITHIN 10
BUSINESS DAYS AFTER DELIVERY OF SUCH NOTICE, THE CLAIMANT OR THE OPPOSING PARTY
MAY, WITHIN 45 DAYS AFTER GIVING SUCH NOTICE, INVOKE THE ARBITRATION PROCEDURE
PROVIDED HEREIN BY DELIVERING TO EACH OPPOSING PARTY AND THE ADDITIONAL NOTICE
PARTIES A NOTICE OF ARBITRATION WHICH SHALL SPECIFY THE CLAIM AS TO WHICH
ARBITRATION IS SOUGHT, THE NATURE OF THE CLAIM, THE BASIS FOR THE CLAIM AND THE
NATURE AND AMOUNT OF ANY DAMAGES OR OTHER COMPENSATION OR RELIEF SOUGHT (A
“NOTICE OF ARBITRATION”).  EACH PARTY AGREES THAT NO PUNITIVE DAMAGES MAY BE
SOUGHT OR RECOVERED IN ANY ARBITRATION, JUDICIAL PROCEEDING OR OTHERWISE. 
FAILURE TO FILE A NOTICE OF ARBITRATION WITHIN 45 DAYS SHALL CONSTITUTE A WAIVER
OF ANY RIGHT TO RELIEF FOR THE MATTERS ASSERTED IN THE NOTICE OF CLAIM.  ANY
CLAIM SHALL BE FOREVER BARRED, AND NO RELIEF MAY BE SOUGHT THEREFOR, IF WRITTEN
NOTICE OF SUCH CLAIM IS NOT MADE AS PROVIDED ABOVE WITHIN ONE YEAR OF THE DATE
SUCH CLAIM ACCRUES.


2.             SELECTION OF ARBITRATOR.  WITHIN 20 BUSINESS DAYS AFTER RECEIPT
OF THE NOTICE OF ARBITRATION, THE EXECUTIVE AND A DULY AUTHORIZED REPRESENTATIVE
OF THE COMPANY SHALL CONFER, WHETHER IN PERSON, BY TELEPHONE OR IN WRITING, AND
ATTEMPT TO AGREE ON AN ARBITRATOR TO HEAR AND DECIDE THE CLAIM.  IF THE
EXECUTIVE AND THE BOARD CANNOT AGREE ON AN ARBITRATOR WITHIN TEN BUSINESS DAYS,
THEN THEY SHALL REQUEST THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) IN
CHARLOTTE, NORTH CAROLINA TO APPOINT AN ARBITRATOR EXPERIENCED IN THE AREA OF
DISPUTE WHO DOES NOT HAVE AN ONGOING BUSINESS RELATIONSHIP WITH ANY OF THE
PARTIES TO THE DISPUTE.  IF THE ARBITRATOR SELECTED INFORMS THE PARTIES HE
CANNOT HEAR AND RESOLVE THE CLAIM WITHIN THE TIME-FRAME SPECIFIED BELOW, THE
EXECUTIVE AND THE BOARD SHALL REQUEST THE APPOINTMENT OF ANOTHER ARBITRATOR BY
THE AAA SUBJECT TO THE SAME REQUIREMENTS.


3.             ARBITRATION PROCEDURE.  THE FOLLOWING PROCEDURES SHALL GOVERN THE
CONDUCT OF ANY ARBITRATION UNDER THIS SECTION.  ALL PROCEDURAL MATTERS RELATING
TO THE CONDUCT OF THE ARBITRATION OTHER THAN THOSE SPECIFIED BELOW SHALL BE
DISCUSSED AMONG COUNSEL FOR THE PARTIES AND THE ARBITRATOR.  SUBJECT TO ANY
AGREEMENT OF THE PARTIES, THE ARBITRATOR SHALL DETERMINE ALL PROCEDURAL MATTERS
NOT SPECIFIED HEREIN.


(A)           WITHIN 30 DAYS AFTER THE DELIVERY OF A NOTICE OF ARBITRATION, EACH
PARTY SHALL AFFORD THE OTHER, OR ITS COUNSEL, WITH REASONABLE ACCESS TO
DOCUMENTS RELATING DIRECTLY TO THE ISSUES RAISED IN THE NOTICE OF ARBITRATION. 
ALL DOCUMENTS PRODUCED AND ALL COPIES THEREOF SHALL BE MAINTAINED AS STRICTLY
CONFIDENTIAL, SHALL BE USED FOR NO PURPOSE OTHER THAN THE ARBITRATION HEREUNDER,
AND SHALL BE RETURNED TO THE PRODUCING PARTY UPON COMPLETION OF THE
ARBITRATION.  THERE SHALL BE NO OTHER DISCOVERY EXCEPT THAT, IF A REASONABLE
NEED IS SHOWN, LIMITED DEPOSITIONS MAY BE ALLOWED IN THE DISCRETION OF THE
ARBITRATOR, IT BEING THE EXPRESSED INTENTION AND AGREEMENT OF EACH

ExB-1


--------------------------------------------------------------------------------





PARTY TO HAVE THE ARBITRATION PROCEEDINGS CONDUCTED AND RESOLVED AS
EXPEDITIOUSLY, ECONOMICALLY AND FAIRLY AS REASONABLY PRACTICABLE, AND WITH THE
MAXIMUM DEGREE OF CONFIDENTIALITY.


(B)           ALL WRITTEN COMMUNICATIONS REGARDING THE PROCEEDING SENT TO THE
ARBITRATOR SHALL BE SENT SIMULTANEOUSLY TO EACH PARTY OR ITS COUNSEL, WITH A
COPY TO THE ADDITIONAL NOTICE PARTIES.  ORAL COMMUNICATIONS BETWEEN ANY OF THE
PARTIES OR THEIR COUNSEL AND THE ARBITRATOR SHALL BE CONDUCTED ONLY WHEN ALL
PARTIES OR THEIR COUNSEL ARE PRESENT AND PARTICIPATING IN THE CONVERSATION.


(C)           WITHIN 20 DAYS AFTER SELECTION OF THE ARBITRATOR, THE CLAIMANT
SHALL SUBMIT TO THE ARBITRATOR A COPY OF THE NOTICE OF ARBITRATION, ALONG WITH A
SUPPORTING MEMORANDUM AND ANY EXHIBITS OR OTHER DOCUMENTS SUPPORTING THE CLAIM.


(D)           WITHIN 20 DAYS AFTER RECEIPT OF THE CLAIMANT’S SUBMISSION, THE
OPPOSING PARTY SHALL SUBMIT TO THE ARBITRATOR A MEMORANDUM SUPPORTING ITS
POSITION AND ANY EXHIBITS OR OTHER SUPPORTING DOCUMENTS.  IF THE OPPOSING PARTY
FAILS TO RESPOND TO ANY OF THE ISSUES RAISED BY THE CLAIMANT WITHIN 20 DAYS OF
RECEIPT OF THE CLAIMANT’S SUBMISSION, THEN THE ARBITRATOR MAY FIND FOR THE
CLAIMANT ON ANY SUCH ISSUE AND BAR ANY SUBSEQUENT CONSIDERATION OF THE MATTER.


(E)           WITHIN 20 DAYS AFTER RECEIPT OF THE OPPOSING PARTY’S RESPONSE, THE
CLAIMANT MAY SUBMIT TO THE ARBITRATOR A REPLY TO THE OPPOSING PARTY’S RESPONSE,
OR NOTIFICATION THAT NO REPLY IS FORTHCOMING.


(F)            WITHIN 10 DAYS AFTER THE LAST SUBMISSION AS PROVIDED ABOVE, THE
ARBITRATOR SHALL CONFER WITH THE PARTIES TO SELECT THE DATE OF THE HEARING ON
THE ISSUES RAISED BY THE CLAIM.  SCHEDULING OF THE HEARING SHALL BE WITHIN THE
SOLE DISCRETION OF THE ARBITRATOR, BUT IN NO EVENT MORE THAN 30 DAYS AFTER THE
LAST SUBMISSION BY THE PARTIES, AND SHALL TAKE PLACE WITHIN 50 MILES OF THE
CORPORATE HEADQUARTERS OF THE COMPANY AT A PLACE SELECTED BY THE ARBITRATOR OR
SUCH OTHER PLACE AS IS MUTUALLY AGREED.  BOTH PARTIES SHALL BE GRANTED
SUBSTANTIALLY EQUAL TIME TO PRESENT EVIDENCE AT THE HEARING.  THE HEARING SHALL
NOT EXCEED ONE BUSINESS DAY, EXCEPT FOR GOOD CAUSE SHOWN.


(G)           WITHIN 30 DAYS AFTER THE CONCLUSION OF THE HEARING, THE ARBITRATOR
SHALL ISSUE A WRITTEN DECISION TO BE DELIVERED TO BOTH PARTIES AND THE
ADDITIONAL NOTICE PARTIES (THE “FINAL DETERMINATION”).  THE FINAL DETERMINATION
SHALL ADDRESS EACH ISSUE DISPUTED BY THE PARTIES, STATE THE ARBITRATOR’S
FINDINGS AND REASONS THEREFOR, AND STATE THE NATURE AND AMOUNT OF ANY DAMAGES,
COMPENSATION OR OTHER RELIEF AWARDED.


(H)           THE AWARD RENDERED BY THE ARBITRATOR SHALL BE FINAL AND
NON-APPEALABLE, EXCEPT AS OTHERWISE PROVIDED UNDER THE FEDERAL ARBITRATION ACT,
AND JUDGMENT MAY BE ENTERED UPON IT IN ACCORDANCE WITH APPLICABLE LAW IN SUCH
COURT AS HAS JURISDICTION THEREOF.


4.             COSTS OF ARBITRATION.  EACH PARTY SHALL BEAR ITS OWN COSTS OF
CONDUCTING THE ARBITRATION, AND ADMINISTRATIVE FEES SHALL BE SHARED EQUALLY
AMONG THE PARTIES.


5.             SATISFACTION OF AWARD.  IF ANY PARTY FAILS TO PAY THE AMOUNT OF
THE AWARD, IF ANY, ASSESSED AGAINST IT WITHIN 30 DAYS AFTER THE DELIVERY TO SUCH
PARTY OF THE FINAL DETERMINATION,

ExB-2


--------------------------------------------------------------------------------





THE UNPAID AMOUNT SHALL BEAR INTEREST FROM THE DATE OF SUCH DELIVERY AT THE
LESSER OF (I) PRIME LENDING RATE ANNOUNCED BY CITIBANK N.A. PLUS THREE HUNDRED
BASIS POINTS AND (II) THE MAXIMUM RATE PERMITTED BY APPLICABLE USURY LAWS.  IN
ADDITION, SUCH PARTY SHALL PROMPTLY REIMBURSE THE OTHER PARTY FOR ANY AND ALL
COSTS OR EXPENSES OF ANY NATURE OR KIND WHATSOEVER (INCLUDING ATTORNEYS’ FEES)
REASONABLY INCURRED IN SEEKING TO COLLECT SUCH AWARD OR TO ENFORCE ANY FINAL
DETERMINATION.


6.             CONFIDENTIALITY OF PROCEEDINGS.  THE PARTIES HERETO AGREE THAT
ALL OF THE ARBITRATION PROCEEDINGS PROVIDED FOR HEREIN, INCLUDING ANY NOTICE OF
CLAIM, THE NOTICE OF ARBITRATION, THE SUBMISSIONS OF THE PARTIES, AND THE FINAL
DETERMINATION ISSUED BY THE ARBITRATOR, SHALL BE CONFIDENTIAL AND SHALL NOT BE
DISCLOSED AT ANY TIME TO ANY PERSON OTHER THAN THE PARTIES, THEIR
REPRESENTATIVES, THE ARBITRATOR AND THE ADDITIONAL NOTICE PARTIES; PROVIDED,
HOWEVER, THAT THIS PROVISION SHALL NOT PREVENT THE PARTY PREVAILING IN THE
ARBITRATION FROM SUBMITTING THE FINAL DETERMINATION TO A COURT FOR THE PURPOSE
OF ENFORCING THE AWARD, SUBJECT TO COMPARABLE CONFIDENTIALITY PROTECTIONS IF THE
COURT AGREES; AND FURTHER PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT
DISCLOSURE TO THE MINIMUM EXTENT REASONABLY NECESSARY TO COMPLY WITH (I)
APPLICABLE LAW (OR REQUIREMENT HAVING THE FORCE OF LAW), COURT ORDER, JUDGMENT
OR DECREE, INCLUDING, WITHOUT LIMITATION, DISCLOSURES WHICH MAY BE REQUIRED
PURSUANT TO APPLICABLE SECURITIES LAWS, AND (II) THE TERMS OF CONTRACTUAL
ARRANGEMENTS (SUCH AS FINANCING ARRANGEMENTS) TO WHICH THE COMPANY OR ANY
ADDITIONAL NOTICE PARTY MAY BE SUBJECT SO LONG AS SUCH CONTRACTUAL ARRANGEMENTS
WERE NOT ENTERED INTO FOR THE PRIMARY PURPOSE OF PERMITTING DISCLOSURE WHICH
WOULD OTHERWISE BE PROHIBITED HEREUNDER.

 

ExB-3


--------------------------------------------------------------------------------


ANNEX I

SUBSIDIARIES

PGI Polymer, Inc.

DT Acquisition Inc.

Fabrene Group, L.L.C.

Bonlam (S.C.), Inc.

FabPro Oriented Polymers, Inc.

Chicopee, Inc.

PGI Nonwovens (Mauritius)

Dominion Textile Mauritius Inc.

Bonlam S.A. de C.V.

Fabrene, Inc.

Dominion Textile (USA) Inc.

Fabrene Corp.

Nanhai Nanxin Non-Wovens Co. Ltd.

Dominion Nonwovens Sudamerica, S.A.

Bonlam Andina Ltd.

Bonlam Holdings BV

DIFCO Performance Fabrics, Inc.

FiberTech Group, Inc.

PNA Corp.

PGI Europe, Inc.

Poly-Bond Inc.

Pristine Brands Corporation

Polyionix Separation Technologies, Inc.

Technetics Group, Inc.

FNA Polymer Corp.

Chicopee Holdings B.V.

FiberGol Corporation

FNA Acquisition, Inc.

PGI Holdings BV

Chicopee Holdings CV

PGI Nonwovens BV

PGI Neunkirchen GmbH

PGI Nonwoven Ltd.

PGI Nonwovens A.B.

Geca Tapes B.V.

Albuma S.A.S.

Geca-Tapes PTE LTD

Nordlys SAS

PGI Nonwovens (China) Co. Ltd.

PGI Nonwoven (Foshan) Co. Ltd.

 

 

Annex I

 

 


--------------------------------------------------------------------------------